DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 1-9, 11-16, 18-20 are rejected under pre-AlA35 U.S.C. 102(b) as being anticipated by Osterweil (US Pat: 7,567,200).
Regarding claims 1, 11, Osterweil discloses a sensing system comprising:
a first radar sensing assembly (400, 400a, 400b, 400c, 400d) measuring distances to target locations [see column 11 lines 55-68, column 12 lines 10-35, figs 5-12, 14-15];
	a second radar sensing assembly (400, 400a, 400b, 400c, 400d) measuring second distances to second target locations at different times, wherein the first target locations and second target locations (other body part motions) [see column 10 lines 10-15, 40-53]
an analysis system receiving the distances from the radar sensing assembly [see column 13 lines 23-40 and fig 16];

the analysis system calculating differences in the distances and determining a posture of a living being using the differences in the distances comparing the differences in the distances to a plurality of thresholds each associated with one of a plurality of postures and determining a posture of a person based on the threshold comparison [see column 11 lines 1-45, column 4 lines 60-68; column 8 lines 50- 68 and figs 4-7 and 12].
Osterweil discloses FIG. 16 illustrates how a dual (a and b) calibrator 700 of known length (distance between a and b) can determine the distance between the two clusters 600-1 and 600-2 and the multiple radar clusters combined provide the third dimension for locating a subject and can enhance the roaming capability of the vertical cluster [see column 13 lines 22-40 and fig 16] and further disclose the subject could be a person living alone [see column 15 lines 5-8].
Osterweil discloses each cluster is autonomously monitoring its designated space. While, for example, the cluster(s) that are detecting the presence of a subject keep monitoring, for example, the position of the chest, the other clusters can optionally be in a standby mode [see column 10 lines 10-15]. Osterweil discloses monitoring other body motions, such as, but not limited to, gait pattern signatures, body gestures [se column 10 lines 40-53].

Regarding claims 2, 12, Osterweil discloses wherein the posture includes one or more of the living being standing, sitting, or lying on a surface [see column 4 lines 60-68; column 8 lines 50-68 and figs 4-7 and 12] and further discloses the location of a chest proximate to the floor is a compelling
criterion for fall detection, in a vertical downward direction can be considered as part of the criteria for fall detection [see column 8 lines 50-68].

Regarding claims 3, 13, Osterweil discloses determines a position of the living being based on the target locations [see column 3 lines 50-68] using at least one of the distances or the differences in the distances that are calculated [see column 13 lines 23-40 and fig 16].

Regarding claims 4, 14, Osterweil discloses wherein the analysis system calculates differences in the second distances measured by the second radar sensing assembly and identifies movement of a body part of the living being based on the second differences [see column 4 lines 42-54, column 6 lines 37-39, column 10 lines 10-15, 40-53].

Regarding claims 5, 15, Osterweil discloses wherein the first target location is on a first body part of the living being and the second target location is on a different, second body part of the person [see figs 16, column 10 lines 10-15, 40-53].
Osterweil discloses FIG. 16 illustrates how a dual (a and b) calibrator 700 of known length (distance between a and b) can determine the distance between the two clusters 600-1 and 600-2 and the multiple radar clusters combined provide the third dimension for locating a subject and can enhance the roaming capability of the vertical cluster [see column 13 lines 22-40 and fig 16] and further disclose
the subject could be a person living alone [see column 15 lines 5-8]. Osterweil discloses each cluster is autonomously monitoring its designated space. While, for example, the cluster(s) that are detecting the presence of a subject keep monitoring, for example, the position of the chest, the other clusters can optionally be in a standby made [see column 10 lines 10-15]. Osterweil discloses monitoring other body motions [se column 10 lines 40-53].

Regarding claim 6, Osterweil discloses detects a fall of the living being using the differences that are calculated [see column 4 lines 60-68; column 8 lines 50-68 and figs 4-7 and 12] and further discloses the location of a chest proximate to the floor is a compelling criterion for fall detection, in a vertical downward direction can be considered as part of the criteria for fall detection [see column 8 lines 50- 68].

Regarding claim 7, Osterweil discloses measures the distances to the target locations, at least one of the target locations being located on a chest of the living being [see column 8 lines 50-68, column 10 lines 10-15, 40-53] the analysis system determines a breathing pattern signal from the differences that are calculated [see column 7 lines 30-40, 50-68, column 8 lines 3-30, 50-68; column 11 lines 20-38; column 13 lines 7-12, 23-36].

Regarding claim 8, Osterweil discloses extracts a cardiac signal (heart beat rate) from the breathing pattern signal [see column 7 lines 50-68, column 8 lines 1-30, column 9 lines 1-18] by disclosing the radar data is analyzed concurrently for independent specific attributes, such, as but not limited to, heartbeat, respiration, body motion, and body motion velocity [see column 4 lines 3-10],

Regarding claim 9, Osterweil discloses a first radar sensing assembly and the distances measured by the first radar sensing assembly are first distances [see column 13 lines 23-40 and fig 16];
wherein the first radar sensing assembly measures the distances to the first target locations while the living being is walking relative to the first radar sensing assembly [see column 13 lines 23-40 and fig 16];
wherein the second radar sensing assembly measuring second distances to at least one of the second target locations, wherein the analysis system tracks a movement path of the living being using the first distances measured by the first radar sensing assembly and the second distances measured by the second radar sensing assembly [see column 7 lines 30-40, 50-68, column 8 lines 3-30, 50-68; column 11 lines 20-38; column 13 lines 7-12, 23-36].

Regarding claims 16, 21, Osterweil discloses a sensing method [see column 3 lines 63-68] comprising transmitting first electromagnetic waves toward a first target location (chest, heart/lung) from a first radar sensing assembly (400, 400a, 400b, 400c, 400d), the first target location being at least one of target locations on a living being [see column 3 lines 47-67, column 4 lines 28-35, column 8 lines 40-68, column 10 lines 10-15, 40-53, column 11 lines 55-68, column 12 lines 10-35, 60-63, figs 5-12, 14- 15];
receiving first echoes of the electromagnetic waves that are reflected off the first target location using the first radar sensing assembly (400, 400a, 400b, 400c, 400d) [see column 11 lines 55-68, column 12 lines 10-35, figs 5-12, 14-15];
measuring plural distances to the first target location using the first echoes of the electromagnetic waves [see abstract, column 13 lines 23-40, claim 1 and figs 16];
transmitting second electromagnetic waves toward a second target location on the living being from a second radar sensing assembly, the second target location being different than the first target location [see abstract, column 11 lines 55-68, column 12 lines 10-35, column 13 lines 23-40, claim 1 and figs 16];
receiving second echoes of the second electromagnetic waves using the second radar sensing assembly [see abstract, column 11 lines 55-68, column 12 lines 10-35, column 13 lines 23-40, claim 1 and figs 16];
measuring distances to the second target location using the second echoes of the electromagnetic waves [see abstract, column 11 lines 55-68, column 12 lines 10-35. column 13 lines 23-40, claim 1 and figs 16];

quantifying movements (heart beat and/or motion of breathing lung) of a living being at the first target (heart/lung) location at the different times [see column 7 lines 30-40, 50-68, column 8 lines 3- 30, 50-68; column 11 lines 20-38; column 13 lines 7-12, 23-36] by calculating differences in the plural distances measured by the first radar sensing assembly [see column 13 lines 23-40 and fig 16];
generating one or more first quantified activity level values (heart beat and/or motion of breathing lung) indicative of the movements and one or more second quantified activity level values indicative of the movements of the living being at the second target location of the living being at the first target location [see column 7 lines 30-40, 50-68, column 8 lines 3-30, 50-68] using the differences in the plural distances that are calculated [see column 13 lines 23-40 and fig 16];
determining a posture of the living being by comparing the distances measured to the first target and to the second target or the differences in the distances that are measured by the radar sensing assembly and the distances that are measured by second first radar sensing assembly to a plurality of thresholds each associated with one of a plurality of postures, the postures including at least one of standing, sitting, or lying on a surface [see column 11 lines 1-45].

Regarding claim 18, Osterweil discloses determining a position of the living being at the target (chest) locations [see column 3 lines 50-68, column 10 lines 10-15, 40-53] using at least one of the distances or the differences in the distances that are calculated [see column 13 lines 23-40 and fig 16],

Regarding claim 20, Osterweil discloses wherein the first radar sensing assembly measures the distances to the first target location located on a chest of the person [see column 3 lines 50-68],

Claim 10 is rejected under pre-AlA35 U.S.C. 103(a) as being unpatentable over Osterweil (US Pat: 7,567,200) in view of Chance (Pub. No.: US 2006/0058683).
Regarding claim 10, Osterweil doesn't disclose a laser light source generating laser light toward the target location; an optical receiver detecting reflection of the laser light off the target locations wherein the analysis system determines an oxygenation level of blood of the person using the distances that are measured and the reflection of the laser light.
Nonetheless, Chance discloses generating laser light (0024,0073, 0087,0094, 0108) toward the first target (the head of the subject or tissue area) location from one or more laser light sources [see 0017,0068]; detecting a quantified amount (a fraction of the photons, 0015,0068-0069, 0103) of reflection of the laser light off the first target location and correcting (the correcting step is accomplished by separating he reflected photons (e.g., directly reflected or scattered from the surface or superficial photons) from the photons that have migrated in the examined tissue, abstract)the quantified amount of the reflection of the laser light [see abstract ,0014-0015,0068-0069, figs1, 2A, 2F] using one or more of the plural distances that are measured [see 0025] in order to calculate an oxygenation level of blood in the target object [see 0150].
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Osterweil and Chance by a laser light source generating laser light toward the target location; an optical receiver detecting reflection of the laser light off the target location wherein the analysis system determines an oxygenation level of blood of the person using the distances that are measured and the reflection of the laser light; in order to calculate an oxygenation level of blood in the target object; in order to detect abnormal tissue in the examined tissue region [see 0150, Chance].

Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive.

Applicant argues Applicant does note that Figs. 15 and 16 appear to show two radar clusters, however, these two clusters are used to triangulate (after being calibrated by calibrator 700) a target. First, the claimed invention does not require the use of the calibrator, and the claimed invention differentiates two or more targets on the same subject. Osterweil’s approach is limited to a single target, which is assumed to be the subject. That is, the two radar clusters shown in Figs. 15 and 16 of Osterweil do not each take measurements to different targets of the same subject; rather they are just measuring the same target to triangulate its position. This is different than the claimed invention.
The examiner disagrees because wherein the first target locations and second target locations (other body part motions) [see column 10 lines 10-15, 40-53].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/Primary Examiner, Art Unit 3793